Citation Nr: 1515796	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-33 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1968.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board has reviewed the Veteran's Virtual VA file and notes that a March 2015 Appellant's Brief from the Disabled American Veterans has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is etiologically related to his period of active service.  

2.  Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.  

The Merits of the Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The Veteran is currently diagnosed with bilateral hearing loss for VA compensation purposes and tinnitus.  See the May 2013 VA examination report.  He attributes these disabilities to loud aircraft exposure while working with aircraft tools and on the flight line during his military service, without the benefit of hearing protection.  See the December 2009 personal statement.  

His service treatment records do not show any reference to, or complaint of bilateral hearing loss or tinnitus.  Audiometric testing conducted at an October 1966 annual hearing examination reflected normal hearing; however, the report noted that the Veteran's most recent noise exposure was for approximately fourteen hours while serving in the capacity of an airframe repairman working on the flight line.  It was also indicated that no hearing protection was worn.  Upon discharge from service, clinical evaluation testing of the ears was normal, and audiometric testing revealed normal hearing.  The Veteran's DD Form 214 confirms that he served as an airframe repairman during his military service.  Noise exposure is consistent with the Veteran's military occupational specialty, and the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a) (2014).  

The question remains whether there is a nexus, or link, between the current shown bilateral hearing loss and tinnitus and the Veteran's military service.  As noted, the Veteran was afforded a VA audiological examination in May 2013.  At the examination, the Veteran reiterated his contention that his current bilateral hearing loss and tinnitus are related to in-service noise exposure.  He informed the examiner that after discharge from service, he worked as a truck mechanic, but was provided ear muffs for protection.  He also denied any high noise hobbies or family history of hearing loss.  The examiner determined that the Veteran's hearing loss is less likely as not related to his military service.  The examiner reasoned that the Veteran's hearing was normal upon entrance and at separation from service.  The examiner further added that medical research does not support delayed onset hearing loss from noise exposure.  With regard to the tinnitus, the examiner concluded that it is at least as likely as not a symptom associated with the hearing loss, because tinnitus is a known symptom of hearing loss, his reported onset of tinnitus starting "20 some years ago," his history of occupational noise exposure, and a lack of noise injury during his military service.  

In support of his claim, the Veteran submitted a private audiological evaluation conducted in July 2012.  The audiologist obtained the Veteran's acoustic trauma history as well as reviewed prior audiology reports, and concluded that his bilateral hearing loss and tinnitus are at least as likely as not, caused by the Veteran's military service.  The audiologist explained that his history of being a mechanic on the flight line with limited noise protection contributed to his development of hearing loss.  She further opined that his tinnitus is at least as likely as not a symptom associated with his hearing loss.  

There need not be a certainty of probative evidence in order for a claim to be granted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994).  

There is conflicting yet informed and competent medical evidence as to whether the Veteran's bilateral hearing loss and tinnitus are caused by his acoustic trauma during his military service.  However, no apparent basis exists for rejecting either opinion.  There is an approximate balance of the positive and negative evidence.  The evidence is in relative equipoise.  

Resolving any doubt in the Veteran's favor, service connection for the Veteran's bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


